 


114 HR 621 IH: Veteran Excellence Through Education Act of 2015
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 621 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2015 
Mr. Vargas introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To authorize the Secretary of Veterans Affairs to make grants with minority serving institutions for the purpose of establishing verified delivery systems to address social and academic problems facing veterans enrolled at such institutions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veteran Excellence Through Education Act of 2015. 2.Department of Veterans Affairs grants to minority serving institutions to address social and academic problems facing veterans (a)In generalThe Secretary of Veterans Affairs may make grants to minority serving institutions for the purpose of establishing verified delivery systems to address social and academic problems facing veterans enrolled at such institutions.
(b)Use of fundsThe recipient of a grant under this section shall use the grant funds to carry out any of the following activities for veterans enrolled at the institution receiving the grant: (1)Providing education services, including post-secondary education, courses in English as a second language, general education development preparation, financial literacy workshops and courses, generational diversity awareness programs, and health and wellness programs.
(2)Activities designed to increase access to workforce services, including on-job training, internships, skills training, job placement, and personal development. (3)Other types of support services, including health and nutrition services, housing assistance, transportation, and child care.
(4)Establishing a center for veteran student success on the campus of the institution to provide a single point of contact to coordinate comprehensive support services for veterans who are enrolled in a program of education offered by the institution. (5)Establishing a veteran support team, including representatives from the offices of the institution responsible for admissions, registration, financial aid, veterans benefits, academic advising, student health, personal or mental health counseling, career advising, and disabilities services, and any other office of the institution that provides support to veteran students on campus.
(6)Providing a coordinator whose primary responsibility is to coordinate the activities carried out under the grant. (7)Monitoring the rates of enrollment, persistence, and completion of veterans who are enrolled in a program of education offered by the institution.
(8)Developing a plan to sustain a center described in paragraph (4) after the institution no longer receives funds under this section. (9)Providing outreach to veterans to encourage them to enroll in a program of education offered by the institution.
(10)Providing supportive instructional services for veterans enrolled in a program of education offered by the institution, including— (A)personal, academic, and career counseling;
(B)tutoring and academic skill-building assistance; and (C)assistance with special admissions and transferring credits from previously attended institutions of higher learning or other relevant credits.
(11)Providing assistance to veterans admitted for enrollment in a program of education offered by the institution in obtaining student financial aid. (12)Providing housing support for veterans enrolled in a program of education offered by the institution who live in institutional facilities or who commute.
(13)Academic programs, orientation programs, and other activities designed to ease the transition to campus life for such veterans. (14)Support for veteran student organizations and veteran student support groups at the institution.
(15)Coordination of academic advising and admissions counseling with military installations and national guard units located in the same geographic area as the institution. (16)Other support services the institution determines necessary to ensure the success of veterans enrolled in a program of education offered by the institution in achieving educational and career goals.
(c)EligibilityTo be eligible to receive a grant under this section, a minority serving institution shall submit to the Secretary an application containing a program plan containing a strategy for meeting the needs of veterans enrolled in the institution. Such a plan shall include— (1)an identification of the population to be served;
(2)an identification of the education and employment needs of the population to be served and the manner in which the activities proposed to be provided using grant funds are designed to strengthen the ability of such individuals to achieve their higher education goals; (3)a description of the activities proposed to be provided using grant funds and the manner in which such activities would be integrated with other appropriate activities carried out by or at the institution; and
(4)a description, developed in consultation with the Secretary, of the performance measures proposed to be used to assess the performance of the institution in carrying out activities using grant funds. (d)DefinitionsIn this section:
(1)The term minority serving institution means a historically Black college or university, a Hispanic-serving institution, a Tribal College or University, or a Predominantly Black Institution. (2)The term historically Black college has the meaning given the term part B institution as defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)).
(3)The term Hispanic-serving institution has the meaning given that term in as section 502(a)(5) of such Act (20 U.S.C. 1101a(a)(5)). (4)The term Tribal College or University has the meaning given that term in section 316(b)(3) of such Act (20 U.S.C. 1059c(b)(3)).
(5)The term Predominantly Black Institution has the meaning given that term in section 318(b)(6) of such Act (20 U.S.C. 1059e(b)(6)). (e)TerminationThe Secretary may only make a grant under this section during fiscal years 2016 through 2021. 
 
